FILED
                             NOT FOR PUBLICATION                               APR 13 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAFAEL DOMINGO ESMERIO, a.k.a.                    No. 07-35162
Rafael Esmerio-Domingo,
                                                  D.C. No. CV-06-00411-RSL
               Petitioner - Appellant,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General;
et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                   Robert S. Lasnik, Chief District Judge, Presiding

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Rafael Domingo Esmerio, a native and citizen of the Philippines, appeals pro

se from the district court’s order dismissing his petition for a writ of habeas corpus.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. §§ 1291 and 2253(a). We review de novo,

Puri v. Gonzales, 464 F.3d 1038, 1040 (9th Cir. 2006), and we affirm.

      The district court properly concluded it lacked subject matter jurisdiction.

See REAL ID Act of 2005, Pub.L. 109-13, § 106(c), 119 Stat. 231, 311 (2005).

Esmerio cannot challenge his underlying removal order via review of his habeas

petition. See 8 U.S.C. § 1252(a)(5).

      AFFIRMED.




                                          2                                    07-35162